Citation Nr: 0106585	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disability.

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on periodic active duty for training in 
the Mississippi Army National Guard from February 1977 to 
November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1999, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a broken 
tendon in the left foot.  The veteran subsequently perfected 
an appeal of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
and opinion where appropriate.  Here, the veteran seeks 
service connection for a broken tendon in his left foot which 
he claims occurred in July 1995.  There is no evidence in the 
record before the Board of any treatment the veteran may have 
received in 1995 for this injury, and no evidence indicating 
whether the veteran was on active duty for training at the 
time the injury occurred.  
In June 1997, the veteran was treated at an army hospital in 
Mississippi for a left ankle sprain which occurred while the 
veteran was loading ammunition onto a truck in preparation 
for movement into the field.  The medical examination given 
at the time noted that the veteran reinjured his ankle while 
doing heavy lifting, and that the veteran had a history of 
surgical repair from a civilian job injury.  There is no 
evidence in the record before the Board of any treatment the 
veteran may have received for an on the job injury to his 
left leg. Additionally, the Board notes that there has been 
no VA medical examination and opinion conducted regarding the 
veteran's claimed left leg injury.  Because of this, the 
Board finds it appropriate to remand the veteran's case to 
the RO so that evidence of the veteran's claim may be more 
fully developed prior to the Board's further consideration of 
this claim.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to obtain 
records and/or statements from the 
Mississippi Army National Guard 
indicating when the veteran was on active 
duty for training during 1995, 
specifically during the summer of 1995.  
Additionally, the RO should again request 
copies of any service records they may 
have pertaining to the veteran.

2.  The RO should also contact the 
veteran and request that the veteran 
furnish the names and addresses of all 
private or VA health care providers who 
provided treatment for the veteran's left 
leg injury from 1995 to the present.  
Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for his 
left leg injury.  The RO should provide 
what assistance it can to help in 
locating this information and obtaining 
these records.

3.  The RO should accord the veteran an 
examination of his left leg, to 
specifically include his ankle.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of the left leg 
injury, if any, and an opinion as to 
whether any current left leg injury is 
etiologically related to the veteran's 
periods of active duty for training 
and/or the result of trauma or treatment 
therein.  All findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include all test 
reports, special studies, or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000).  In 
addition, the RO must ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000) and 01-
02 (January 9, 2001).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



